      Case 1:20-cr-02001-SAB     ECF No. 53    filed 02/17/21   PageID.141 Page 1 of 2



 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Feb 17, 2021
 4
                                                                       SEAN F. MCAVOY, CLERK

 5
 6
                          UNITED STATES DISTRICT COURT
 7
                       EASTERN DISTRICT OF WASHINGTON
 8
 9
     UNITED STATES OF AMERICA,
10
                               Plaintiff,         No. 1:20-CR-02001-SAB-1
11
           v.
12
     DOUGLAS PARSLEY,                             ORDER REJECTING
13
                               Defendant.         STIPULATED PROTECTIVE
14
                                                  ORDER RE: COMPUTER
15
                                                  FORENSIC REVIEW
16
                                                  PROCEDURES FOR CHILD
17
                                                  PORNOGRAPHY
18
                                                  CONTRABAND
19
20        Before the Court is the parties’ Stipulation Regarding Computer Forensic
21 Review Procedures for Child Pornography Contraband, ECF No. 52. The parties
22 agree and request the Court enter a stipulated protective order regarding computer
23 forensic review procedures of child pornography evidence in this case pursuant to
24 18 U.S.C. § 3509(m). However, the Court is concerned by the fact that this is a
25 Yakima case and that defense counsel is stationed in Yakima, but the Government
26 is only making the evidence available in Spokane. The Court therefore declines to
27 enter the proposed stipulated protective order at this time.
28
     ORDER REJECTING STIPULATED PROTECTIVE ORDER RE:
     COMPUTER FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND * 1
      Case 1:20-cr-02001-SAB    ECF No. 53   filed 02/17/21   PageID.142 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulation Regarding Computer Forensic Review Procedures
 3 for Child Pornography Contraband, ECF No. 52, is REJECTED with leave to
 4 renew.
 5        2. A renewed stipulated protective order shall allow Defendant’s counsel
 6 and team to view the evidence in a Government building in Yakima, Washington,
 7 or, in the alternative, explain why the evidence must be viewed in Spokane,
 8 Washington.
 9        IT IS SO ORDERED. The District Court Executive is hereby directed to
10 enter this Order and furnish copies to counsel.
11        DATED this 17th day of February 2021.
12
13
14
15
16
                                                     Stanley A. Bastian
17                                           Chief United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER REJECTING STIPULATED PROTECTIVE ORDER RE:
     COMPUTER FORENSIC REVIEW PROCEDURES FOR CHILD
     PORNOGRAPHY CONTRABAND * 2
